Citation Nr: 0603808	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 0 percent for 
residual scarring of the bladder outlet (claimed as blood in 
the urine), status post radiation treatment for prostate 
cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran served on active duty from March 1954 to February 
1977.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the Waco, 
Texas, Department of Veterans' Affairs (VA) Regional Office 
(RO), which granted service connection for residual scarring 
of the bladder outlet (claimed as blood in the urine), status 
post radiation treatment for prostate cancer.  This disorder 
was assigned a noncompensable (0 percent) disability 
evaluation.

The veterans' representative appears to be raising claims of 
service connection for recurrent urinary tract infections, 
chronic urinary obstruction, hydrouretero-nephrosis, and 
hydronephrosis, as secondary to the service-connected 
residuals of prostate cancer.  Those claims are hereby 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's residual scarring of the bladder outlet, status 
post radiation treatment for prostate cancer, is manifested 
by urinary frequency, nocturia five to six times a night, 
urge incontinence, and some painful urination, with no 
indication of a need for the wearing of absorbent materials.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected residual scarring of the bladder outlet, status 
post radiation treatment for prostate cancer, have not been 
met.  38 U.S.C.A. §§  1155, 5103(a), 5013A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159,  Part 4, including §§ 4.1, 
4.2, 4.7, 4.14, 4.115a, 4.115b, Diagnostic Code (DC) 7517 
(2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The veteran filed his claim for service connection for blood 
in his urine in May 2003.  He was sent a VCAA notification 
letter in July 2003.  The rating action that awarded service 
connection for residual scarring of the bladder outlet 
(claimed as blood in the urine), status post radiation 
treatment for prostate cancer, and which assigned the 
disorder a noncompensable evaluation, was issued in September 
2003.  He was sent another development letter in November 
2003.  Therefore, the Board finds that the veteran and his 
representative were properly informed of the notification and 
assistance requirements of the VCAA.  All available treatment 
records were obtained and associated with the claims folder, 
and the veteran was afforded a VA examination.  As a 
consequence, the Board may proceed to the merits of the 
veteran's claim.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection and the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Pursuant to the applicable diagnostic code, an injury to the 
bladder is to be rated as a voiding dysfunction.  38 C.F.R. 
Part 4, DC 7517.

752
8
Malignant neoplasms of the genitourinary system
100

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with 
a mandatory VA examination at the expiration of six 
months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the 
provisions of § 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

38 C.F.R. § 4.115a (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).

III.  Factual background and analysis

The relevant treatment reports include VA records developed 
between October 2002 and March 2003.  These reflect his 
complaints of an occasional decreased urinary stream, with no 
incomplete emptying or other signs of lower urinary tract 
symptoms.  In December 2002, he stated that his dysuria had 
improved, but he still had some on initiation of the stream.  
In February and March 2003, there was some blood noted in the 
urine.

The veteran was examined by VA in August 2003.  The examiner 
noted that the claims folder had been sent but had not been 
received at the time of the examination.  However, it was 
noted that the examiner had access to a great deal of 
information regarding the hematuria, prostate cancer, and 
bladder symptoms in the computer medical database file.  The 
veteran reported symptoms of bladder outlet obstruction with 
frequency, nocturia, urgency, and, from time to time, a 
feeling that he could not pass urine at all.  The examiner 
could not find any record of acute urinary retention.  In 
July 2003, a cystoscopy had been attempted but there was a 
very difficult passage, which suggested a stricture, but no 
diagnostic decision was made at that time.  It was noted that 
he was to have another cystoscopy.  The examiner stated that 
the veteran could have post-radiation cystourethritis plus 
significant scarring of the bladder outlet.  The examiner 
noted that the hematuria could be a sign of recurrent 
prostate cancer, although that did not seem to be the case, 
given his prostate specific antigen test results.  The 
scarring seemed most likely from when they had attempted the 
cystoscope in July 2003 and the instrument had not passed 
appropriately.  The examiner then stated the following:

We were asked to determine if his hematuria is 
secondary to prostate cancer.  I think it may well 
have been at any time, but probably is not likely 
now since he underwent what appears to be effective 
radiation therapy, which was completed on June 5, 
2002.  He did show numerous episodes of traces of 
blood during several time periods before that, so I 
think he is probably most likely dealing with a 
bladder outlet obstruction.  As to the etiology of 
the bladder outlet obstruction, scarring, secondary 
to radiation therapy, would seem to be the most 
likely cause, superimposed on prostatic 
hypertrophy.

The diagnoses were:  chronic bladder outlet obstruction; 
recurrent urinary tract infections, secondary to chronic 
bladder outlet obstruction, both before and after prostate 
cancer; and recurrent microscopic hematuria, secondary to 
bladder outlet obstruction, which is most likely 
multifactorial.  The examiner thought it was most likely that 
the veteran currently had scarring secondary to radiation 
treatment in the bladder outlet.

A September 2003 cystoscopy diagnosed right hydronephrosis 
and hematuria.  A CT scan performed in September 2003 
suggested distal right ureteral obstruction with mild 
hydroureteronephrosis and perinephric edema and fluid.  A 
definite stone or other etiology was not identified.  The 
blood in the urine cleared after the cystoscopy, with a 
ureteral stent placement and removal.  The remaining 
treatment records from September to November 2003 show 
continuing symptoms of urinary frequency; nocturia five to 
six times a night; urge incontinence; and some painful 
urination.  There was no mention of the wearing of absorbent 
materials.  

The veteran is service-connected for prostate cancer which, 
according to 38 C.F.R. Part 4, Diagnostic Code 7528, is to be 
rated under voiding or renal dysfunction, whichever 
symptomatology is predominant.  In the instant case, the 
veteran's residuals of the prostate cancer are rated as a 
voiding dysfunction.  The condition for which he seeks a 
compensable evaluation, the residual scarring of the bladder 
outlet, status post radiation treatment, is also to be rated 
as a voiding dysfunction.  See 38 C.F.R. §§ 4.115a, 4.115b, 
DC 7517 (2005).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 
(2005), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The U.S. Court of Appeals for Veterans Claims 
(CAVC) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), 
that, for purposes of determining whether the appellant is 
entitled to separate ratings for different problems or 
residuals of an injury such that separate evaluations do not 
violate the prohibition against pyramiding, the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other condition(s).  Thus, a rating of 
the residual scarring of the bladder outlet, status post 
radiation treatment itself, would violate the rule against 
pyramiding.  As already noted, the veteran's prostate cancer 
is rated as a voiding dysfunction, which constitutes his 
predominant symptomatology.  The separately service-connected 
bladder scarring is rated as an injury to the bladder which 
is also to be rated as a voiding dysfunction.  Clearly, to 
rate each of these disorders relying on the same 
symptomatology of urinary frequency; nocturia five to six 
times a night; urge incontinence; and some painful urination 
would violate the rule against pyramiding.  Therefore, a 
compensable evaluation for this disorder cannot be awarded 
absent symptomatology that does not overlap those symptoms 
already compensated for under DC 7528 for the service-
connected prostate cancer.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected residual scarring of the 
bladder outlet, status post radiation treatment for prostate 
cancer, under the rating criteria pertinent to either renal 
dysfunction or voiding dysfunction.


ORDER

Entitlement to an evaluation in excess of 0 percent for 
residual scarring of the bladder outlet (claimed as blood in 
the urine), status post radiation treatment for prostate 
cancer, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


